UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6118


JAMES PRICE,

                  Plaintiff - Appellant,

             v.

GAYLEN SANDERS, in official and private capacity; SOUTH
CAROLINA DEPARTMENT OF MENTAL HEALTH, for declatory judgment
and injunctive relief; FREDERICK PAUER; JOHN DOE; JANE DOE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cv-03924-CMC-PJG)


Submitted:    July 7, 2009                  Decided:   July 20, 2009


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Price, Appellant Pro Se. James E. Parham, Jr., Irmo, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James   Price   appeals       the   district   court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint in part and

granting summary judgment to the defendants in part.               We have

reviewed the record and find no reversible error.

          Price argues the district court erred by dismissing

the case against John and Jane Doe without first ordering the

defendants to identify them.        Federal Rule of Civil Procedure

4(m) requires dismissal if the “defendant is not served within

120 days after a complaint is filed,” unless the court grants an

extension for good cause.    Price did not serve the summons and

amended complaint upon the unknown defendants within 120 days

after filing the amended complaint or move the district court to

extend the 120-day period.      Consequently, the district court

properly dismissed John and Jane Doe from the suit.

          Price alleges, for the first time on appeal, that the

overcrowded living conditions are dangerous because the rooms

are designed for only a single occupant.          This court generally

declines to address claims raised for the first time on appeal,

unless such a refusal would result in a fundamental miscarriage

of justice.   United States Dep’t of Labor v. Wolf Run Mining

Co., 452 F.3d 275, 283 (4th Cir. 2006).         Price has not advanced

any reason why he did not present this argument below, nor has

he argued that any exceptional circumstances justify departing

                                    2
from the general rule.               Based upon our review of the record,

there    are    no    exceptional        circumstances        warranting        such    a

departure.

            Finally, Price argues that the district court erred by

deciding whether he could prove he was assaulted and by relying

on defendants’ evidence where there were material factual issues

in dispute.          Price misinterprets the district court opinion,

because the district court did not make any finding on whether

Price could prove the assault, nor did it rely on defendants’

evidence   to    resolve       a    material    factual      issue.         Thus,   these

issues are without merit.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are       adequately    presented      in    the     materials

before   the    court    and       argument    would   not    aid     the    decisional

process.

                                                                               AFFIRMED




                                          3